DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  The claim refers to “the IR signal”, but no IR signal is established prior to this. The claim will be examined as best can be understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugla et al. (US 2009/0231136 A1).
Regarding claim 1, Sugla teaches a method of location detection of a wireless tag comprising: receiving, by a wireless tag (120), a signal including a RoomID generated by a transceiver, the RoomID identifying a room corresponding to the transceiver (Figs. 6-8), wherein the wireless tag receives the signal asynchronously without being synchronized with the transceiver [0034]; and broadcasting, by the wireless tag, a tracking packet including the RoomID and an identifier of the wireless tag [0046], wherein the tracking packet is received by an access point, which provides the tracking packet to a localization system that determines a location of the wireless tag based on the RoomID (Claim 15 of Sugla).
Regarding claim 2, Sugla teaches wherein the IR signal is received by multiple wireless tags and the access point receives tracking packets from the multiple wireless tags [0025].
Regarding claim 3, Sugla teaches wherein the wireless tags additionally record a signal strength of the IR signal and the tracking packet includes an indication of the signal strength (presence or lack of data indicates signal strength – Fig. 6, Fig. 7, Claim 11 of Sugla).
Regarding claim 4, Sugla teaches further comprising determining the location of the multiple wireless tags using weighted probabilities for the multiple wireless tags (determined location is given full weight/maximum probability), the weighted probabilities based on indications of signal strengths corresponding to the multiple wireless tags (Claim 11 of Sugla).
Regarding claim 5, Sugla teaches wherein RoomID is locally unique and the localization system determines a location of the wireless tag by looking up, in a database, a room closest to the access point with a matching RoomID (Fig. 1, Fig. 6).
Regarding claim 6, Sugla teaches wherein the wireless tag is wearable by a human [0025].
Regarding claim 7, Sugla teaches wherein the wireless tag broadcasts tracking packets periodically [0034].
Regarding claim 8, Sugla teaches wherein the wireless tag broadcasts the tracking packet responsive to detecting motion of the wireless tag [0036].
Regarding claim 9, Sugla teaches wherein the tracking packet further comprises motion sensor data [0036].
Regarding claim 10, Sugla teaches further comprising receiving, by the wireless tag, a second signal including a second RoomID identifying a second room corresponding to a second transceiver that generated the second signal, wherein the tracking packet further comprises location data indicating a location of the wireless tag relative to the transceiver and the second transceiver (Fig. 1, [0025]).
Regarding claim 11, Sugla teaches wherein the location data comprises Received Signal Strength Indication (RSSI) data indicating signal strengths of the signal and the second signal [0039].
Regarding claim 12, Sugla teaches wherein the location data comprises Time of Flight data indicating amounts of time it took the signal and the second signal to reach the wireless tag [0034].
Regarding claim 13, Sugla teaches wherein the localization system determines the location of the wireless tag further based on a comparison of the location data with sensor fingerprints of the room and the second room (Figs. 2-4).
Regarding claims 14-20, these claims are analogous to the claims above and are therefore also taught by Sugla.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876